Ladd, J.
It is very plain, we think, that the court has no power to set aside this report for the cause assigned.
The supposed error of the commissioners is, that they rejected offers to contribute to the expense of building the bridge, made by the town of Hartland, in Vermont, and the estate of D. H. Sumner, and held that such offers could not be legally considered by them as a reason for laying out the new highway. The able and ingenious argument of the plaintiffs’ counsel has been addressed to the question whether such evidence ought to have been received and acted on by the commissioners, — the contention being that the commissioners erred in rejecting it. We think that question is not open to the petitioners or the court upon this motion. The statute provides that no report made by the commissioners shall be recommitted or ‘set aside because of the admission or rejection of any evidence offered at the hearing. Gen. Stats., ch. 63, sec. 8. That these offers are to be regarded as evidence, admits, we think, of no doubt; for it is obvious, if the court had power to recommit the report to the commissioners, with an order that they should allow the offers to be proved before them at the hearing, and consider such offers in making up their decision whether or not to lay out the highway, it would still be for them to determine the weight and effect of the offers as evidence, and they might still refuse the prayer of the petition.
It is impossible to distinguish this case from any other where the commissioners, acting upon their own view of the law, reject evidence offered by one side or the other, and then decide the matter before them upon the evidence which they have considered admissible : if, for example, in this case, instead of an artificial pier there had been a natural rock in the middle of the river, as supposed by counsel for the petitioners, in their brief, and the commissioners had declined to hear testimony of persons skilled in such matters, offered by the petitioners, to show that the rock was of a size, shape, and character suitable to furnish support for a bridge, and would therefore save the expense of building a pier, it would probably not be contended that their report adverse to the petitioners could, for that reason, be set aside by the court. This case does not differ in principle from the one supposed. The jurisdiction of the commissioners, as to questions of evidence arising before them, is made exclusive and-final by the express terms of the statute. It is not necessary, therefore, to examine the petitioners’ argument against our cases of Dudley v. Cilley, 5 N. H. 558, Dudley v. Butler, 10 N. H. 282, and Knowles’s Petition, 22 N. H. 361.

Judgment on the report.